DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 10-22 & 108-115 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. These claims recite steps and therefore is a method and a computer program product. That is, other than reciting “media device”, “processor” and “biometric device” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the “media device”, “processor” and “biometric device”, the claim encompasses a media device that presents information. The mere nominal recitation of by a “media device”, “processor” and “biometric device” does not take the claim limitations out of the mental process grouping.  These claims recite purely mental processes of presenting information.  The media device is just presenting information which can be done via paper and pen.  These claims recite a process/steps and therefore, are a method.  The claim(s) recite(s) “receiving… and “performing…The steps listed before, as drafted, is a process that under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of “receiving information”, performing information and presenting information.  That is, other than reciting “media device”, “processor” and “biometric device” nothing in the claim elements precludes the step from practically being performed in the mind.  For example, but for the ““media device”, “processor” and “biometric device” language, the claim encompasses a person presenting information, receiving information and performing information. The mere nominal recitation of by a “media device”, “processor” and “biometric device” does not take the claim limitations out of the mental process grouping.  These claims recite purely mental processes.  These elements are just used to carry out the system.  These limitations can be performed in the mind or an act performed by a human.  Thus, the claims further recite a mental process.  
Step 2A Prong Two: The claim recites the additional elements of 1) ““media device”, “processor” and “biometric device” and used to receive information, performing and presenting information.  This judicial exception is not integrated into a practical application because the limitations can be performed in the mind or an act performed by a human. The ““media device”, “processor” and “biometric device” in both steps is recited at a high level of generality, i.e., as generic components performing a generic function.  This generic “media device”, “processor” and “biometric device” is no more than mere instructions to apply the exception using a generic component.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Therefore, the claim is directed to the abstract idea.  Step 2B: As discussed previously with respect to Step 2A Prong Two, the additional element in the claim amounts to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e. mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  No, the claims do not provide an inventive concept (significantly more than the abstract idea).  The claim is ineligible.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHA FRISBY whose telephone number is (571)272-8774. The examiner can normally be reached Monday-Friday 730AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on 571-272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHA FRISBY/Primary Examiner, Art Unit 3715